

117 SRES 161 ATS: Commending and congratulating the Baylor University Men’s Basketball Team on winning the 2021 National Collegiate Athletic Association Division I men’s basketball championship.
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 161IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Cornyn (for himself, Mr. Cruz, and Mr. Paul) submitted the following resolution; which was considered and agreed toRESOLUTIONCommending and congratulating the Baylor University Men’s Basketball Team on winning the 2021 National Collegiate Athletic Association Division I men’s basketball championship.Whereas, on April 5, 2021, the men’s basketball team of Baylor University won its first National Collegiate Athletic Association Division I men’s basketball championship (referred to in this preamble as the “national championship”) by defeating Gonzaga University by a score of 86–70 and completing the season with an impressive overall record of 28–2;Whereas Head Coach Scott Drew fulfilled a promise he pledged to Baylor fans when he first came to Baylor University in 2003 that he would help lead the Bears to a national championship;Whereas junior guard Jared Butler, named the Most Outstanding Player of the Final Four, exhibited impressive skill and exemplary leadership by leading the Bears through the NCAA Tournament, to the Final Four, and ultimately the national championship;Whereas all of the following players should be congratulated for their teamwork, dedication, and display of impressive athletic talent: Flo Thamba, LJ Cryer, Jordan Turner, Adam Flagler, Mark Vital, Jared Butler, Jackson Moffatt, Jonathan Tchamwa Tchatchoua, Matthew Mayer, MaCio Teague, Zach Loveday, Mark Peterson, Dain Dainja, and Davion Mitchell;Whereas the Baylor Bears displayed impressive skill and poise facing off against the Bulldogs of Gonzaga University, who had beaten the Bears in the second round of the NCAA Tournament in the 2018–2019 season;Whereas the men of Baylor University’s 2020–2021 men’s basketball team have continuously pursued excellence not only in athletics, but in academics as well, with multiple student-athletes earning spots on the first and second Academic All-Big 12 Men’s Basketball Teams;Whereas the men’s basketball team of Baylor University has embodied fortitude and perseverance throughout this season, overcoming interruptions in play, cancelled games, and other hurdles testing their resolve;Whereas the accomplishments of the Baylor University men’s basketball team’s 2020–2021 season inspire strength, unity, and cooperation in the hearts of Texans from all walks of life across the Lone Star State; andWhereas the Baylor Bears are the pride of their loyal fans, current students, alumni, and the State of Texas: Now, therefore, be itThat the Senate congratulates the Bears of Baylor University on winning the 2021 National Collegiate Athletic Association Division I men’s basketball championship and completing a successful 2020–2021 season. 